 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                No. 2:19-CV-0891-DMC-P
12                       Plaintiff,
13           v.
14    ROMERO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (ECF No. 6).

19   Plaintiff alleges Defendants violated his rights under the First Amendment, Eighth Amendment,

20   and Fourteenth Amendment.

21                  The court is required to screen complaints brought by prisoners seeking relief

22   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

23   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

24   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

25   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

26   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

27   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

28   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d
                                                        1
 1   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

 2   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 3   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 4   with at least some degree of particularity overt acts by specific defendants which support the

 5   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 6   impossible for the court to conduct the screening required by law when the allegations are vague

 7   and conclusory.

 8                   As discussed above, Rule 8 requires a complaint contain a short and plain

 9   statement of the claim. Plaintiff’s complaint refers to nearly 230 pages of attached documents

10   which purportedly support the factual allegations against the defendants. This pleading method

11   does not satisfy the requirement of Rule 8(a) that claims must be stated simply, concisely, and

12   directly. To the contrary, plaintiff’s complaint would require the court to comb through 257

13   pages of documents in order to determine whether plaintiff has stated any claims upon which

14   relief can be granted. The court is unwilling to do this in part due to limited judicial resources but

15   also because it is for plaintiff – not the court – to formulate his claims in a way that satisfies the

16   rules. The complaint will be dismissed with leave to amend. Plaintiff is cautioned that failure to

17   file an amended complaint within the time specified herein may result in dismissal of the entire

18   action. See Local Rule 110.

19                   Accordingly, IT IS HEREBY ORDERED that:

20                   1.      Plaintiff’s first amended complaint is dismissed with leave to amend; and
21                   2       Plaintiff shall file a second amended complaint within 30 days of the date

22   of service of this order.

23

24   Dated: June 20, 2019
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         2
